
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1
EXECUTION VERSION

        SUPPORT AGREEMENT, dated as of July 15, 2014 (this "Agreement"), by and
among International Game Technology, a Nevada corporation (the "Company"), and
the individuals and other parties listed on Schedule A attached hereto (each, a
"Shareholder" and, collectively, the "Shareholders").

        WHEREAS GTECH S.p.A., , a joint stock company organized under the Laws
of Italy ("Gold"), GTECH Corporation, a Delaware corporation, Georgia Worldwide
Limited, a private limited company organized under the Laws of England and Wales
("Holdco"), Georgia Worldwide Corporation, a Nevada corporation and a wholly
owned Subsidiary of Holdco, and the Company propose to enter into an Agreement
and Plan of Merger dated as of the date hereof (as the same may be amended or
supplemented, the "Merger Agreement"); capitalized terms used but not defined
herein shall have the meanings set forth in the Merger Agreement;

        WHEREAS each Shareholder owns, beneficially or of record, and is
entitled to vote (or cause to be voted) the number of Ordinary Shares, par value
€1.00 per share, of Gold ("Ordinary Shares") set forth opposite such
Shareholder's name on Schedule A attached hereto (such Ordinary Shares, together
with any other shares or voting securities of, or other equity interests in,
Gold or any of its Subsidiaries acquired by such Shareholder after the date
hereof and during the term of this Agreement, being collectively referred to
herein as the "Covered Gold Shares" of such Shareholder); and

        WHEREAS, as a condition to its willingness to enter into the Merger
Agreement, the Company has requested that each Shareholder enter into this
Agreement, and the Shareholders desire to enter into this Agreement to induce
the Company to enter into the Merger Agreement.

        NOW, THEREFORE, the parties hereto agree as follows:

        SECTION 1.01.    Representations and Warranties of Each
Shareholder.    The Shareholders hereby, jointly and severally, represent and
warrant to the Company as of the date hereof as follows:

        (a)    Organization.    In the case of any Shareholder that is a trust,
such Shareholder is a trust duly formed and validly existing under the laws of
its jurisdiction of formation, pursuant to a declaration of trust or similar
trust formation document currently in effect and the person executing this
Agreement on behalf of such Shareholder is the trustee of such Shareholder or is
otherwise authorized to act on behalf of such Shareholder. In the case of any
Shareholder that is not a natural person or a trust, such Shareholder is duly
organized and is validly existing and in good standing under the laws of its
jurisdiction of formation.

        (b)    Authority; Execution and Delivery.    Each Shareholder has all
requisite power and authority (including, in the case of any Shareholder that is
a trust, the requisite power under its trust documents and, in the case of any
Shareholder that is a partnership, foundation or other entity, the requisite
power under its governing documents), and, in the case of any Shareholder that
is a natural person, is competent, to execute and deliver this Agreement, to
consummate the transactions contemplated hereby to be undertaken by such
Shareholder and to comply with the provisions of this Agreement. If such
Shareholder is not a natural person, the execution and delivery by such
Shareholder of this Agreement, consummation of the transactions contemplated
hereby to be undertaken by such Shareholder and compliance with the provisions
of this Agreement have been duly authorized by all necessary action on the part
of such Shareholder (including, in the case of any Shareholder that is a trust,
all necessary approvals of this Agreement by any trustee and any beneficiary of
such Shareholder and, in the case of any Shareholder that is a partnership or a
foundation, all necessary approvals of this Agreement by any partner or under
its governing documents), and no other action or proceeding on the part of such
Shareholder (including, in the case of any Shareholder that is a trust, on the
part of any trustee or beneficiary of such Shareholder and, in the case of any
Shareholder that is a partnership or a foundation, on the part of any partner or
under its governing documents) is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby to be undertaken by such
Shareholder.

--------------------------------------------------------------------------------



Each Shareholder has duly executed and delivered this Agreement and, assuming
the due authorization, execution and delivery by the Company, constitutes the
legal, valid and binding obligation of such Shareholder, enforceable against
such Shareholder in accordance with its terms.

        (c)    Enforceability.    The execution and delivery by each Shareholder
of this Agreement do not, and the consummation of the transactions to be
undertaken by such Shareholder contemplated hereby (alone or in combination with
any other event) and compliance with the terms hereof will not, conflict with,
or result in any violation or breach of, or a default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation, any obligation to make an offer
to purchase or redeem any indebtedness or shares, voting securities or other
equity interests or any loss of a benefit under, or result in the creation of
any Lien in or upon any of the properties or assets of such Shareholder
(including the Covered Gold Shares) under, any provision of (i) its
organizational documents, if applicable, (ii) any Contract to which such
Shareholder is a party or any of the properties or assets of such Shareholder is
subject or (iii) subject to the governmental filings and other matters referred
to in the immediately following sentence, any (A) statute, law, ordinance, rule
or regulation applicable to such Shareholder or the properties or other assets
of such Shareholder (including the Covered Gold Shares) or (B) order, writ,
injunction, decree, judgment or stipulation, in each case applicable to such
Shareholder or the properties or other assets of such Shareholder (including the
Covered Gold Shares). No consent, approval, order or authorization of, action by
or in respect of, or registration, declaration or filing with, any Governmental
Entity is required by or with respect to such Shareholder in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby to be undertaken by such Shareholder (alone or in
combination with any other event) or the compliance by such Shareholder with the
provisions of this Agreement, save for the mandatory publication and filings
required by the law with respect to shareholders' agreements regarding issuers
of shares listed on MSE.

        (d)    The Covered Gold Shares.    Each Shareholder is the record and
beneficial owner of, or is the trustee of a trust that is the record holder of,
and whose beneficiaries are the beneficial owners of, and has good and
marketable title to, the Covered Gold Shares set forth opposite his, her or its
name on Schedule A attached hereto, free and clear of any Liens. Other than the
Covered Gold Shares set forth opposite his, her or its name on Schedule A
attached hereto, each Shareholder does not own, of record or beneficially,
(i) any shares or voting securities of, or other equity interests in, Gold or
any of its Subsidiaries, (ii) any securities of Gold or any of its Subsidiaries
convertible into or exchangeable or exercisable for shares or voting securities
of, or other equity interests in, Gold or any of its Subsidiaries, (iii) any
warrants, calls, options or other rights to acquire from Gold or any of its
Subsidiaries any shares or voting securities of, or other equity interests in,
Gold or any of its Subsidiaries or (iv) any rights issued by, or other
obligations of, Gold or any of its Subsidiaries that are linked in any way to
the price of any shares or voting securities of, or other equity interests in,
Gold or any of its Subsidiaries, the value of Gold or any of its Subsidiaries or
any part of Gold or any of its Subsidiaries or any dividends or other
distributions declared or paid on any shares or voting securities of, or other
equity interests in, Gold or any of its Subsidiaries. Each Shareholder has the
sole right to vote (or cause to be voted) such Covered Gold Shares or shares
power to vote (or cause to be voted) solely with one or more other Shareholders
with respect to the Covered Gold Shares denoted on Schedule A attached hereto
and none of such Covered Gold Shares is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of such Covered
Gold Shares, except as contemplated by this Agreement.

2

--------------------------------------------------------------------------------



        SECTION 1.02.    Representations and Warranties of the Company.    The
Company hereby represents and warrants to the Shareholders as follows:

        (a)    Authority; Execution and Delivery.    The Company has all
requisite power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to comply with the
provisions of this Agreement. The execution and delivery by the Company of this
Agreement and consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the Company and no other
action or proceeding on the part of the Company is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. The Company has
duly executed and delivered this Agreement and, assuming the due authorization,
execution and delivery by each of the Shareholders, constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms.

        (b)    Enforceability.    The execution and delivery by the Company of
this Agreement do not, and the consummation of the transactions contemplated
hereby (alone or in combination with any other event) and compliance with the
terms hereof will not, conflict with, or result in any violation or breach of,
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation,
any obligation to make an offer to purchase or redeem any indebtedness or
shares, voting securities or other equity interests or any loss of a benefit
under, or result in the creation of any Lien upon any of the properties or other
assets of the Company under, any provision of (i) its organizational documents,
(ii) any Contract to which the Company is a party or any of the properties or
assets of the Company is subject or (iii) subject to the governmental filings
and other matters referred to in the immediately following sentence, any
statute, law, ordinance, rule or regulation or order, writ, injunction, decree,
judgment or stipulation applicable to the Company or the properties or other
assets of the Company. No consent, approval, order or authorization of, action
by or in respect of, or registration, declaration or filing with, any
Governmental Entity is required by or with respect to the Company in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

        SECTION 1.03.    Pre-Closing Covenants of Each Shareholder.    Prior to
the Holdco Merger Effective Time, the Shareholders, jointly and severally,
covenant and agree as follows:

        (a)   At any meeting of the shareholders of Gold called to seek the Gold
Shareholder Approval or in any other circumstances upon which a vote, consent or
other approval with respect to the Merger Agreement, the Mergers or any other
transaction contemplated by the Merger Agreement is sought, each Shareholder
shall vote (or cause to be voted) all of the Covered Gold Shares of such
Shareholder in favor of granting the Gold Shareholder Approval and any other
actions presented to shareholders of Gold that are necessary and desirable in
furtherance of the Mergers, the Gold Shareholder Approval or any other
transactions contemplated by the Merger Agreement.

        (b)   At any meeting of shareholders of Gold or at any adjournment
thereof or in any other circumstances upon which their vote, consent or other
approval is sought, each Shareholder shall vote (or cause to be voted) the
Covered Gold Shares against (and shall not otherwise Transfer (as defined below)
any Covered Gold Shares with respect to) (i) any Gold Competing Proposal or any
action which is a component of any Gold Competing Proposal and (ii) any
amendment of the Gold Charter or Gold Bylaws or other proposal or transaction
involving Gold or any Subsidiary, which amendment or other proposal or
transaction would in any manner impede, frustrate, prevent or nullify any
provision of the Merger Agreement or any of the other transactions contemplated
by the Merger Agreement or change in any manner the voting rights of the Gold
Ordinary Shares. Such Shareholder shall not commit or agree to take any action
inconsistent with the foregoing.

3

--------------------------------------------------------------------------------



        (c)   Each Shareholder hereby agrees that, in the event (i) of any share
dividend, share split, recapitalization, reclassification, combination or
exchange of shares or other equity interests or voting securities of Gold of, or
affecting, the Covered Gold Shares, (ii) that such Shareholder purchases or
otherwise acquires beneficial ownership of or an interest in any shares or other
equity interests or voting securities of Gold after the execution of this
Agreement (including by conversion, exercise or exchange) or (iii) that such
Shareholder voluntarily acquires the right to vote or share in the voting of any
shares or other equity interests or voting securities of Gold other than the
Covered Gold Shares (collectively, the "New Shares"), such New Shares acquired
or purchased by such Shareholder shall be subject to the terms of this
Agreement, including the representations and warranties set forth in
Section 1.01 and the covenants set forth in Section 1.03, and shall constitute
Covered Gold Shares to the same extent as if those New Shares were owned by such
Shareholder on the date of this Agreement.

        (d)   Except pursuant to this Agreement, prior to the Holdco Merger
Effective Time, each Shareholder shall not, directly or indirectly, (i) sell,
transfer, pledge, assign or otherwise dispose of (including by gift), hedge or
utilize a derivative to transfer the economic interest in (collectively,
"Transfer"), or enter into any Contract, option or other arrangement or
understanding (including any profit sharing arrangement) with respect to the
Transfer of, any Covered Gold Shares to any person other than pursuant to the
Mergers, (ii) enter into any voting arrangement, whether by proxy, voting
agreement or otherwise, with respect to any Covered Gold Shares, (iii) take any
other action that would make any representation or warranty of such Shareholder
herein untrue or incorrect or would in any way restrict, limit or interfere with
the performance of such Shareholder's obligations hereunder or the transactions
contemplated hereby or (iv) commit or agree to take any of the foregoing
actions, if, in the case of (i) - (iv) such action would have the effect of
reducing the number of Ordinary Shares or Covered Gold Shares subject to the
obligations set forth in Section 1.03 or otherwise preventing such Shareholder
from complying with its obligations pursuant to this Section 1.03 (determined as
if such Shareholder had not taken such action). Each Shareholder shall remain
responsible for the obligations of such Shareholder set forth in this
Section 1.03 despite any such action.

        (e)   Each Shareholder shall, and shall direct its directors, officers,
investment bankers, financial advisors, counsel and other representatives to
(i) cease any solicitations, discussions or negotiations with any persons that
may be ongoing with respect to any Gold Competing Proposal and (ii) from the
execution of this Agreement until the Effective Times, not (A) initiate, solicit
or knowingly encourage the submission of any Gold Competing Proposal,
(B) furnish any non-public information regarding Gold or any Gold Subsidiary to
any third person in connection with or in response to a Gold Competing Proposal
or (C) participate in any discussions or negotiations with respect to any Gold
Competing Proposal. Each Shareholder shall promptly advise the Company of any
Gold Competing Proposal of which it becomes aware, provide to the Company a
reasonably detailed summary of the material terms and conditions of such Gold
Competing Proposal and keep the Company reasonably informed of any material
change to the material terms or conditions of any such Gold Competing Proposal
(including the identity of any person making such Gold Competing Proposal).

        (f)    Each Shareholder shall use its reasonable best efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, in each case
solely to the extent under such Shareholder's reasonable control and in its
capacity as a Shareholder, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Mergers and the other
transactions contemplated by the Merger Agreement. Such Shareholder shall
consult with the Company before issuing, and give the Company the opportunity to
review and comment upon, any press release or other public statements with
respect to the transactions contemplated by this Agreement or the Merger

4

--------------------------------------------------------------------------------



Agreement, including the Mergers, and shall not issue any such press release or
make any such public statement prior to such consultation, except as required by
applicable Law. Each Shareholder hereby agrees to permit the Company and Gold to
publish and disclose in the Registration Statement, the Proxy Statement
(including all documents and schedules filed with the SEC), the Information
Document and in any press release or other disclosure document which the Company
or Gold reasonably determines to be necessary or desirable to comply with all
applicable Laws or the rules and regulations of the NYSE, the CONSOB or the MSE
in connection with the Mergers and any transactions related thereto, the
Shareholder's identity and ownership of the Covered Gold Shares and the nature
of the Shareholder's commitments, arrangements and understandings under this
Agreement and a copy of this Agreement.

        (g)    No Acquisitions of Gold Rescission Shares.    The Shareholders
shall not acquire, directly or indirectly, any Gold Rescission Shares (provided
that purchases of Gold Rescission Shares by Gold shall not be deemed to be an
indirect acquisition of Gold Rescission Shares by the Shareholders for purposes
of this Section 1.03(g)).

        SECTION 1.04.    Termination.    The Shareholders' obligations under
Section 1.03 of this Agreement shall terminate upon the earlier of (i) the
Holdco Merger Effective Time, (ii) the termination of the Merger Agreement in
accordance with its terms and (iii) any amendment to the Merger Agreement that
(x) increases the Company Merger Consideration or (y) modifies, in a manner
material and adverse to the Shareholders, the rights associated with the Special
Voting Shares, in the case of each of clauses (x) and (y), without the prior
written consent of the Shareholders, other than with respect to the liability of
any party for breach hereof prior to such termination.

        SECTION 1.05.    Additional Matters.    Each Shareholder shall, from
time to time, execute and deliver, or cause to be executed and delivered, such
additional or further consents, documents and other instruments as the Company
may reasonably request for the purpose of effectively carrying out the
transactions contemplated by this Agreement.

        SECTION 1.06.    General Provisions.    

        (a)    Amendment.    This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

        (b)    Notice.    All notices and other communications hereunder shall
be in writing and shall be deemed given (a) when delivered personally, (b) when
sent by reputable overnight courier service or (c) when faxed or emailed (which
is confirmed by copy sent within one Business Day by a reputable overnight
courier service) to a party at its address set forth on Schedule A attached
hereto (or at such other address for a party as shall be specified by like
notice).

        (c)    Interpretation.    Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision.
For purposes of this Agreement, whenever the context requires the singular
number shall include the plural, and vice versa. As used in this Agreement, the
words "include" and "including," and words of similar meaning, shall not be
deemed to be terms of limitation, but rather shall be deemed to be followed by
the words "without limitation." Except as otherwise indicated, all references in
this Agreement to "Sections," and "Schedules" are intended to refer to Sections
of this Agreement and the Schedules to this Agreement. Unless otherwise
specifically provided for herein, the term "or" shall not be deemed to be
exclusive. The words "hereof," "herein" and "hereunder" and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement. References herein to "as of the
date hereof," "as of the date of this Agreement"

5

--------------------------------------------------------------------------------



or words of similar import shall be deemed to mean "as of immediately prior to
the execution and delivery of this Agreement." The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

        (d)    Severability.    If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

        (e)    Counterparts.    This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. The exchange of a fully
executed Agreement (in counterparts or otherwise) by facsimile or by electronic
delivery in .pdf format shall be sufficient to bind the parties to the terms and
conditions of this Agreement.

        (f)    Entire Agreement; No Third-Party Beneficiaries.    This Agreement
constitutes the entire agreement of the parties and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof and, except as otherwise
expressly provided herein, are not intended to confer upon any other person any
rights or remedies hereunder.

        (g)    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware (except with
respect to such matters as to which the application of the Laws of England and
Wales or Italy is mandatory, in which case, this Agreement shall be governed by,
and construed in accordance with, such Laws) without regard to Laws that may be
applicable under conflicts of laws principles that would cause the application
of the Laws of any jurisdiction other than the State of Delaware. Each of the
parties irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any other party or its successors or
assigns shall be brought and determined in any state or federal court in
Delaware, and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Notwithstanding the foregoing, the Shareholders each
irrevocably agree that any equitable action or proceeding, including the seeking
of specific performance, and damages claims in connection with such equitable
action or proceeding may be brought by the Company, in its discretion, in any
Delaware state or federal court, any court of England or any court of Italy.
Subject to the preceding sentence, each of the parties agrees not to commence
any action, suit or proceeding relating thereto except in the courts described
above in Delaware, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in Delaware as
described herein. Each of the parties further agrees that notice as provided
herein shall constitute sufficient service of process and the parties further
waive any argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of

6

--------------------------------------------------------------------------------



execution of judgment, execution of judgment or otherwise) and (c) that (i) the
suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts.

        (h)    WAIVER OF JURY TRIAL.    EACH PARTY TO THIS AGREEMENT WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS VOLUNTARILY AND
(iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 1.06.

        (i)    Assignment.    Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned or transferred,
in whole or in part, by operation of Law or otherwise by any of the parties
hereto without the prior written consent of the other parties. Any assignment or
transfer in violation of the preceding sentence shall be void.

        (j)    Specific Enforcement.    The Shareholders agree that irreparable
damage would occur in the event that the parties hereto do not perform the
provisions of this Agreement in accordance with its terms or otherwise breach
such provisions. Accordingly, the parties acknowledge and agree that the Company
shall be entitled to an injunction, specific performance and other equitable
relief to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which they are entitled at law or in equity. Each of the
parties agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief as provided herein on the basis that
(i) it has an adequate remedy at law or (ii) an award of specific performance is
not an appropriate remedy for any reason at law or equity. Any party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement shall not be required to
provide any bond or other security in connection with any such order or
injunction.

[Signatures are on the following pages]

7

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, each party has duly executed this Agreement, all as
of the date first written above.

    International Game Technology
 
 
By:
 
/s/ PATTI S. HART


--------------------------------------------------------------------------------

        Name:   Patti S. Hart         Title:   Chief Executive Officer

--------------------------------------------------------------------------------



    De Agostini S.p.A.
 
 
By:
 
/s/ LORENZO PELLICIOLI


--------------------------------------------------------------------------------

        Name:   Lorenzo Pellicioli         Title:   Chief Executive Officer
 
 
DeA Partecipazioni S.p.A.
 
 
By:
 
/s/ PAOLO CERETTI


--------------------------------------------------------------------------------

        Name:   Paolo Ceretti         Title:   CEO

--------------------------------------------------------------------------------






SCHEDULE A


Name and Address of Shareholder
  Number of Gold Ordinary
Shares Owned  

De Agostini S.p.A. 

    92,556,318  

DeA Partecipazioni S.p.A. 

    10,073,006  

        All notices and other communications hereunder shall be in writing and
shall be deemed given (a) when delivered personally, (b) when sent by reputable
overnight courier service or (c) when faxed or emailed (which is confirmed by
copy sent within one (1) Business Day by a reputable overnight courier service)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

If to either Shareholder:

De Agostini S.p.A.
Via G. da Verrazano 15
28100 Novara—Italy
Fax: +39 0321 424681
Attention:    Paolo Ceretti

DeA Partecipazioni S.p.A.
Via G. da Verrazano 15
28100 Novara—Italy
Fax: +39 0321 424681
Attention:    Paolo Ceretti

with a copy to (for information purposes only):

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Fax: (212) 403-2000
Attention:    Andrew R. Brownstein, Esq.
                      Benjamin M. Roth, Esq.

Lombardi Molinari Segni
Via del Plebiscito, 102 - 00186 Roma
Italy
Fax: +39 02.89.622.333
Attention:    Antonio Segni

If to the Company:

International Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113
Fax: 702-669-7904
Attention:    General Counsel and Secretary

with copies to (for information purposes only):

Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Fax: (312) 853-7036
Attention:    Thomas A. Cole
                      Paul L. Choi
                      Gary D. Gerstman
                      Thomas M. Thesing

--------------------------------------------------------------------------------



and to:

Allen & Overy LLP
1221 Avenue of the Americas
New York, New York 10020
Fax: (212) 610-6399
Attention:    Dave Lewis

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.1 EXECUTION VERSION



SCHEDULE A
